Citation Nr: 1604016	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than February 8, 2005 for service connection for hiatal hernia with gastroesophageal reflux disease (GERD).

2. Entitlement to an initial evaluation greater than 10 percent for hiatal hernia with GERD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

On November 5, 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation greater than 10 percent for hiatal hernia with GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's records are now completely contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1. In December 1993, the Veteran applied for service-connected disability benefits for "hernias" without reference to the type of hernia.  After unsuccessfully attempting to arrange a VA examination of the Veteran, the AOJ issued a rating decision in August 1994 granting service connection for an inguinal hernia and assigning an initial zero percent (noncompensable) disability rating.

2. The Veteran did not appeal the August 1994 rating decision.

3. The AOJ did not receive the Veteran's claim for service connection for hiatal hernia and GERD until February 8, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to February 8, 2005 for the award of service connection for hiatal hernia with GERD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran filed the pending application for service-connected disability benefits for hiatal hernia in February 2005.  In March 2005, the AOJ mailed the Veteran a letter informing him of all of the essential elements of his claim.  The Veteran's appeal arises from his disagreement with the effective date assigned after the AOJ granted the claim in July 2009.  Because the claim for service connection was granted, the Veteran's claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In September 2010, the AOJ issued a statement of the case explaining its decision on the Veteran's effective date claim.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). In this case, the AOJ assisted the Veteran by obtaining his post-service medical records from a VA medical center and from physicians in private practice identified by the Veteran.  The AOJ also arranged for examinations of the Veteran in June 2005, April 2009 and September 2015.  

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).

The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

Although the Veteran claims to have experienced symptoms of gastroesophageal reflux during active duty, it is undisputed that he was discharged in November 1958 and that VA did not receive his claim for GERD or hiatal hernia within one year after his separation from service.  For this reason, 38 C.F.R. § 3.400(b)(2)(i) does not authorize an effective date of the day following service.

Through his representative, the Veteran has argued that the appropriate effective date for service connection for hiatal hernia and GERD should be December 14, 1993 - the date VA received his initial application for service-connected disability benefits.  This application included claims for multiple disabilities, including a "hernias" without reference to the type or anatomical location of the claimed hernia.  According to the Veteran, he had suffered from GERD and received a diagnosis of hiatal hernia prior to this date; this claim is confirmed by his post-service medical records.  

After receiving his December 1993 claim, the AOJ attempted to arrange an examination of the Veteran.  The Veteran claims that letters notifying him of the date and time of the examination were mailed to an old address, so no VA examiner assessed the condition of his claimed hernias before the initial denial of his claim.  Nevertheless, the AOJ noted a diagnosis of inguinal hernia in his service treatment records and, in August 1994, issued a rating decision granting service connection for inguinal hernia and assigning an initial noncompensable disability rating.  A copy of the August 1994 rating decision was mailed to the Veteran at the most recent address he had provided to VA.  The claims file includes a copy of the AOJ's August 1994 notification letter, with a note from the Veteran identifying the letter's mailing address as "still [his] correct address"; the letter further notified the Veteran that he had the right to appeal the AOJ's decision.  

The Veteran did not appeal any part of the August 1994 rating decision.  Nor did he submit new and material evidence within one year after he was notified of the decision.  

"A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed in Rule 302 (§ 20.302 of this part)."  38 C.F.R. § 20.1103 (1994).  Accordingly, the AOJ's August 1994 decision became final in August 1995.

Because the August 1994 rating decision is final, the "date of receipt of application" for the purposes of 38 U.S.C.A. § 5110(a) is February 2005 (when the Veteran filed a new claim for service connection for hiatal hernia), not December 1993.  

The Board agrees the Veteran that his current GERD and hiatal hernia began prior to December 1993.  It also appears possible that the reason the Veteran did not participate in a VA medical examination scheduled for June 1994 was because VA sent notice of the examination to an address where he no longer lived.  Nevertheless, service connection was granted for the "hernias" shown in service and thereafter.

Significantly, the laws and regulations governing the assignment of effective dates do not authorize the Board to assign an effective date for service connection for GERD and hiatal hernia earlier than February 8, 2005.  According to those laws and regulations, an earlier effective date of December 1993 would only be appropriate if the Veteran had appealed the effective date or initial rating assigned by the AOJ in August 1994, or if he had been more specific with his claim, or if that decision committed clear and unmistakable error.  The Veteran has not alleged clear and unmistakable error in the August 1994 decision and he acknowledges that he never appealed that decision.  A clear claim for a hiatal hernia and GERD was not made at the earlier time.


ORDER

Entitlement to an effective date earlier than February 8, 2005 for service connection for hiatal hernia with gastroesophageal reflux disease (GERD) is denied.



REMAND

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating but of lesser severity.  A 30 percent rating is assigned when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.  A maximum rating of 60 percent is warranted when the disorder is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

During the relevant appeal period, the Veteran has received his medical treatment for his hiatal hernia and GERD from a VA Medical Center.  The AOJ obtained the relevant records, which reflect specific complaints of difficulty swallowing in November 2007, near-daily pharyngeal choking and dysphagia in April 2009, low level anemia in May 2009, heartburn or pyrosis in July 2013, and left arm and shoulder pain in October and November 2014.  

At the most recent hearing the Veteran complained of a vomiting sensation and bowel problems that he related to this pathology.

The most recent VA examination report, dated May 2015, helpfully explains that the Veteran's anemia is not caused by GERD or other esophageal symptoms.  Unfortunately, the examination report does not comment on the Veteran's dysphagia, heartburn, pyrosis, or arm or shoulder pain, or the symptoms reported at the hearing.  It is unclear whether the May 2015 VA examiner noted these symptoms during her examination or whether the symptoms noted in the Veteran's VA treatment records are related to his service-connected hiatal hernia with GERD.  Because these are symptoms specifically mentioned in Diagnostic Code 7346, and could potentially authorize the assignment of an increased rating, the most recent examination report is inadequate and the case must be remanded to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for a new examination by an appropriate examiner.  The examiner should review the Veteran's entire electronic claims file.  The examiner should pay particular attention to post-service VA medical treatment records noting difficulty swallowing in November 2007, near-daily pharyngeal choking and dysphagia in April 2009, low level anemia in May 2009, heartburn or pyrosis in July 2013, and left arm and shoulder pain in October and November 2014.  

2. After the examiner completes the review of the records described in paragraph one, and examines the Veteran, he or she should prepare a report specifically addressing the degree to which symptoms associated with the Veteran's service-connected GERD and/or hiatal hernia are manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and are productive of considerable impairment of health.  If there are any bowel symptoms associated with the disorder they too should be set out.

The examiner's report should specifically address the medical evidence described in this remand, particularly records noting difficulty swallowing in November 2007, near-daily pharyngeal choking and dysphagia in April 2009, low level anemia in May 2009, heartburn or pyrosis in July 2013, and left arm and shoulder pain in October and November 2014.  The report should specifically indicate whether or not these symptoms are associated with the Veteran's service-connected GERD and/or hiatal hernia.  If any of these listed symptoms not related to the Veteran's GERD and/or hiatal hernia, the examiner should thoroughly explain the reason for his or her opinion. 

3. The AOJ must ensure that the examination report complies with these instructions.  If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action.

4. After the above development is complete, to the extent possible, the AOJ should readjudicate the issue on appeal. If the requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


